           Case 1:19-cv-02519-AJN Document 117 Filed 07/15/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


RED TREE INVESTMENTS, LLC,

                             Plaintiff,                 Case No. 19 Civ. 2519
                                                        [related to 19 Civ. 2523]
                 v.
                                                        Hon. Alison J. Nathan
PETRÓLEOS DE VENEZUELA, S.A. and
PDVSA PETRÓLEO, S.A.,

                             Defendants.



                         MOTION FOR ADMISSION PRO HAC VICE

          Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Elizabeth K. Clarke, hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Plaintiff in the above-captioned

action.

          I am in good standing in the bar of the state of Illinois, and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.
         Case 1:19-cv-02519-AJN Document 117 Filed 07/15/21 Page 2 of 3




Dated:   July 15, 2021                  Respectfully submitted,


                                        /s/ Elizabeth K. Clarke
                                        Elizabeth K. Clarke
                                        MOLOLAMKEN LLP
                                        300 N. LaSalle St., Suite 5350
                                        Chicago, IL 60654
                                        Tel.: (312) 450-6700
                                        Fax: (312) 450-6701
                                        eclarke@mololamken.com
         Case 1:19-cv-02519-AJN Document 117 Filed 07/15/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that on July 15, 2021, I caused the foregoing Motion for Admission Pro Hac

Vice and accompanying documents to be filed with the Clerk of the Court using the CM/ECF

system, which will effect service on all parties.



                                               /s/ Elizabeth K. Clarke
                                               Elizabeth K. Clarke
